Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 27, 2018

                                      No. 04-18-00520-CV

                 IN THE INTEREST OF N.R.T, C.C.T., A.T., CHILDREN,

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-16-59
                     The Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER
        This is an accelerated appeal involving the termination of parental rights. Appellee’s
brief was originally due in this court on November 19, 2018. On that day, appellee filed a
motion requesting an extension of time to file its brief. Counsel is reminded that, by statute, this
appeal is to take precedence over other matters, and under the Texas Rules of Appellate
Procedure, an appellee must file its brief within twenty days as opposed to thirty days after the
appellant’s brief is filed. TEX. FAM. CODE ANN. §§ 109.002(a), 263.405(a); TEX. R. APP.
38.6(b). Moreover, this court is mandated to dispose of appeals involving the termination of
parental rights within 180 days from the date the notice of appeal is filed in the trial court. TEX.
R. JUD. ADMIN. 6.2. Accordingly, any delay in the filing of the brief encroaches upon our time
for disposition.

After consideration, we GRANT IN PART AND DENY IN PART appellee’s motion for
extension of time to file its brief and ORDER appellee to file its brief on or before December
10, 2018.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court